IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1466
                               Filed June 20, 2018


TODD MORRIS,
     Plaintiff-Appellant,

vs.

STEFFES GROUP, INC.,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Martha L. Mertz,

Judge.



      Todd Morris appeals from a finding that Iowa Code chapter 555A (2016) did

not apply to the auction services he purchased. AFFIRMED.




      Billy J. Mallory of Brick Gentry, P.C., West Des Moines, for appellant.

      Collin M. Davison of Heiny, McManigal, Duffy, Stambaugh & Anderson,

P.L.C., Mason City, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

          Todd Morris appeals the district court’s granting of summary judgment in

favor of Steffes Group, Inc. (Steffes). Morris argues the district court erred in

finding Iowa Code chapter 555A (2016) did not apply to his purchase of auction

services from Steffes. Morris also argues the district court erred in dismissing his

petition as to all other theories. We agree with the district court that Iowa Code

chapter 555A does not apply to these facts and conclude the district court did not

err in dismissing Morris’s petition in its entirety, without prejudice. Therefore, we

affirm.

          In February 2016, Morris attended a farm show in Des Moines, where he

approached a sales representative for Steffes. Steffes provides farm auctions and

other services related to the liquidation and management of agricultural assets.

Morris briefly told the sales representative at the show that he had some equipment

he may be interested in selling, and the two agreed to meet again to discuss using

Steffes to sell Morris’s equipment at auction. Morris left his contact information,

and a few days later the sales representative visited Morris’s home to gather

information about the equipment. At this time, Morris’s wife signed a form entitled,

“Consignment Auction Contract” with Steffes to sell the equipment—including a

tractor—at auction. Morris testified he used the tractor to “[p]lay around my farm,

hunting purposes, food plots, [and] maintaining my house [and] property.” Steffes

sold the tractor and other equipment at auction on March 24.

          Displeased with how the sale went, Morris filed suit under Iowa Code

section 714H.3(2)(d), which provides a private right of action for a violation of Iowa

Code chapter 555A. He claims Steffes conducts door-to-door sales of consumer
                                          3


services under chapter 555A, and it failed to provide him with a written notice of

cancellation and otherwise failed to notify him of his right to cancel the contract as

required in chapter 555A. The district court found chapter 555A does not apply to

the sale of auction services at issue, and it granted summary judgment in favor of

Steffes and dismissed Morris’s petition without prejudice. Morris does not assert

that an issue of material fact exists so as to preclude summary judgement, only

that the district court erred in determining Iowa Code chapter 555A does not apply

to this situation. “We review summary judgment motions for corrections of errors

at law.” Linn v. Montgomery, 903 N.W.2d 337, 342 (Iowa 2017).

       Iowa Code chapter 555A “imposes numerous requirements on door-to-door

sales.” State ex rel. Miller v. Vertrue, 834 N.W.2d 12, 21 (Iowa 2013).

       “Door-to-door sale” means a sale, lease, or rental of consumer goods
       or services with a purchase price of twenty-five dollars or more,
       whether under single or multiple contracts, in which the seller or the
       seller’s representative personally solicits the sale, including those in
       response to or following an invitation by the buyer, and the buyer’s
       agreement or offer to purchase is made at a place other than the
       place of business of the seller.

Iowa Code § 555A.1(3)(a). “Consumer goods or services” are “goods or services

purchased, leased, or rented primarily for personal, family, or household

purposes.” Id. § 555A.1(2).

       After reviewing the record and arguments by both parties, we agree with the

district court that Iowa Code chapter 555A does not apply to these facts. Steffes

did not conduct a door-to-door sale of consumer goods or services, and we affirm

the district court’s decision without further opinion pursuant to Iowa Court Rule

21.26(1)(b), (d), and (e). Because chapter 555A does not apply here, we also find

the district court did not err in dismissing Morris’s petition without prejudice. See
                                      4

Windus v. Great Plains Gas, 254 Iowa 114, 124, 116 N.W.2d 410, 415 (Iowa 1962)

(“A dismissal without prejudice leave the parties as if no action had been

instituted.”).

        AFFIRMED.